Citation Nr: 0947929	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with traumatic arthritis, for 
the period since August 12, 2005.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee with traumatic arthritis, 
for the period since August 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1972 to May 1975.  

Service connection had been in effect for left and right knee 
disabilities, each rated at 10 percent disabling under 
Diagnostic Code 5261 since 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that rating decision, 
the RO found clear and unmistakable error in an August 2004 
rating decision and increased the disability ratings from 10 
to 30 percent for the bilateral knee disabilities for the 
period from November 4, 2003 to August 11, 2005, and 
continued the 10 percent disability ratings thereafter.  By 
way of his notice of disagreement, the Veteran has indicated 
his disagreement with only the evaluations assigned for the 
period since August 12, 2005.   Accordingly, the matters on 
appeal are confined to the issues narrowly stated on the 
title page. 

In February 2008, the Veteran was scheduled for a Board 
hearing at the Central Office in Washington, District of 
Columbia.  The Veteran failed to appear for the hearing.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702 (d) (2009).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left knee 
disability has been manifested by no more than painful motion 
limited to 10 degrees on extension, with additional 10 
percent functional loss due to flare-ups.  The Veteran does 
not have compensable limitation of motion on flexion, and 
there is no evidence of subluxation or instability, nonunion 
or malunion of the tibia and fibula, or genu recurvatum.

2.  Throughout the period on appeal, the Veteran's right knee 
disability has been manifested by no more than painful motion 
limited to 10 degrees on extension, with additional 10 
percent functional loss due to flare-ups.  The Veteran does 
not have compensable limitation of motion on flexion, and 
there is no evidence of subluxation or instability, nonunion 
or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, and no 
higher, have been met for chondromalacia of the left knee 
with traumatic arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5261(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for an evaluation of 20 percent, and no 
higher, have been met for chondromalacia of the right knee 
with traumatic arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5261(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Where there is a VCAA notice deficiency, some methods of 
demonstrating that the purposes of VCAA notice was not 
frustrated include: (1) showing that any defect in notice was 
cured by actual knowledge on the part of an appellant that 
certain evidence (missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) establishing that a reasonable 
person could be expected to understand what was still needed 
based on the notice provided; or (3) demonstrating the 
impossibility of a benefit being awarded as a matter of law.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, prior to the December 2005 RO decision in the matter, 
VA sent a letter to the Veteran in August 2005 that addressed 
some notice elements concerning his bilateral knee claims.  
The letter informed the Veteran of what evidence is required 
to substantiate the claims, and apprised the Veteran as to 
his and VA's respective duties for obtaining evidence.  

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Dingess, supra, the Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because any errors in notice are not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  

VA notified the Veteran of the information on how VA 
determines the disability rating based on the relevant 
diagnostic codes and the effective date for the award of 
benefits if service connection is to be awarded by way of a  
September 2006 statement of the case.  These documents 
informed the Veteran of the specific rating criteria which 
would provide a basis for increased ratings regarding his 
service-connected disorders on appeal. The RO has provided 
adequate notice of how effective dates are assigned.  The 
claim was subsequently readjudicated most recently in a July 
2007 supplemental statement of the case.  While the appellant 
did not receive full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  

The Veteran was provided the opportunity to present pertinent 
evidence.   VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim.  The record contains detailed records 
of medical treatment received for bilateral knee disabilities 
and the reports of examinations, including a VA examination 
as recently as July 2007.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

Further, the Veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



2.  Increased Rating

The Veteran claims that his left knee and right knee 
disabilities is manifested by more severe symptomatology than 
that associated with the current 10 percent disability 
ratings. 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular 
pathology, which produces a disability, warrants the minimum 
compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

The Veteran's service-connected left and right knee 
disabilities are each currently evaluated for the period from 
August 12, 2005, with a 10 percent rating for degenerative 
joint disease with loss of extension (under Diagnostic Code 
5261). 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Separate ratings may be 
awarded for limitation of flexion and limitation of extension 
of the same knee joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 
(2004).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 (degenerative arthritis) does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint). 

In the instant case, the Veteran argues that higher ratings 
are warranted for his right knee and left knee disabilities.  
The Veteran's disabilities are currently characterized as 
chondromalacia of the left and right knees knee with 
traumatic arthritis with loss of extension.  

Here, a review of the Veteran's claims folder shows that he 
was afforded two VA examinations in conjunction with his 
bilateral knee disability claim since the beginning of 
current period on appeal.

The Veteran underwent a VA examination in August 2005.  In 
that examination report, the examiner noted that the Veteran 
complained of painful motion, stiffness, swelling and locking 
in his right and left knees.  The examiner noted that the 
Veteran had a history of surgery on each of his knees.  The 
examiner observed that the Veteran wore braces on both knees, 
and he further observed that the Veteran required the use of 
a cane to ambulate.  The Veteran had range of motion in his 
right knee from zero to 130 degrees without pain, and a range 
of motion in his left knee from zero to 120 degree without 
pain.  The Veteran had swelling in the left knee, but there 
was no swelling in his right knee.  There was no evidence of 
instability or subluxation.  The examiner noted that there 
was no x-ray evidence of active arthritis in either knee.  

In July 2007, the Veteran was afforded another VA 
examination.  In that examination report, the examiner noted 
that the Veteran complained of pain, but he denied symptoms 
of stiffness, weakness and fatigue.  The Veteran reported 
that his knees would give out or lock at least once or twice 
a day.  The examiner noted that the Veteran reported he used 
knee braces and canes to ambulate.  The Veteran reported that 
he could no longer perform his occupation as a painter due to 
his bilateral knee condition.  The examiner recorded that the 
Veteran had a range of motion in his right knee from 10 to 
100 degrees with pain and a range of motion in his left knee 
from 10 to 90 degrees with pain.  There was no evidence of 
instability or subluxation.  The examiner reported that there 
was x-ray evidence of mild to moderate arthritis in both 
knees.  The examiner noted that the Veteran had an additional 
10 percent functional limitation during flare-ups of his left 
and right knee disability. 

The claims folder also contains the Veteran's private 
treatment records for his bilateral knee disability from the 
current period on appeal.  These records show that the 
Veteran has a series of Synvisc injections to his knees to 
alleviate the Veteran's chronic knee pains, bilaterally. 

At no point during the period under appeal has the severity 
of the Veteran's right knee disability or his left knee 
disability been shown to be more severe than that meeting the 
objective criteria for a 10 percent rating under the 
provisions for rating arthritis with loss of motion.  The 
medical evidence of record shows that the Veteran's bilateral 
knee disability included degenerative arthritis manifested by 
pain and limitation on range of motion.  As discussed above, 
this may be rated under Diagnostic Codes applicable for 
rating range of motion loss (when range of motion loss is so 
severe as to be compensable) or it may be rated as 10 percent 
disabling under Diagnostic Code 5003 (when range of motion 
loss in that joint is not so severe as to be compensable 
under applicable codes for rating range of motion loss).  
Here, disabilities due to the limitation of extension in the 
right knee and left knee are compensable under one of the 
applicable codes for rating loss of range of motion, and that 
these disabilities are best rated under the provisions found 
at Diagnostic Code 5261.  Accordingly, a 10 percent 
disability rating is for application for each knee, the left 
and the right, under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a.

In the most recent VA examination report, the July 2007 VA 
examiner reported the Veteran's left knee and right knee 
extension was limited by 10 degrees with pain, and that right 
knee flexion was limited to 100 degrees with pain and the 
left knee was limited to 90 degrees with pain.  The degree of 
limitation of motion on extension in both knees is clearly 
compensable, and, under criteria found at Diagnostic Code 
5261, each warrants a 10 percent rating.  It is noted that 
the July 2007 VA examiner found the Veteran had an additional 
10 percent functional limitation during flare-ups of his left 
and right knee disability.  Considering factors discussed in 
DeLuca, and affording the Veteran the benefit of any doubt, 
however, the Board finds that the Veteran's loss of right 
knee and left knee extension warrants an additional 10 
percent rating for each knee under Diagnostic Code 5261.  See 
38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as 
applied under DeLuca, 8 Vet. App. at 204-08.  At no point, 
does the medical evidence from this period show that the loss 
of extension in either knee is greater than 10 degrees as to 
warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  The medical findings also do not show a 
compensable limitation of motion on flexion (flexion was 130 
degrees in the right knee and 120 in the left knee).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Therefore, under 
the provisions dealing with arthritis and limitation of 
motion, each knee should be rated with a 10 percent rating 
based on the objective findings, with an additional 10 
percent rating for loss of use due to flare-ups.  See Code 
5261 and DeLuca, supra.

The Board has considered whether the Veteran is entitled to a 
separate rating under any other potentially applicable 
Diagnostic Code, including 5257, 5258, 5262 or 5263.  While 
the Veteran reported symptoms of locking and giving away of 
knees, the objective medical findings on examination do not 
show any problems with instability or subluxation.  
Accordingly, no additional or higher ratings are warranted 
under the provisions at Code 5257.  Additionally, there is no 
evidence of dislocated semilunar cartilage (rated under Code 
5258), there is no evidence of nonunion or malunion in the 
right knee (rated under Code 5262), and there is no evidence 
of genu recurvatum, with objective findings of weakness and 
insecurity in when bearing weight (rated under Code 5263).  
With none of these findings, ratings are not possible under 
these diagnostic codes.  

Additionally, the Board does not find that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illness proportionate to 
the severity of the several grades of disability."  

The evidence does not show that the Veteran's disability 
required frequent periods of hospitalizations.  The Veteran 
has shown that his bilateral knee disorder has affected his 
work as painter; however, the Veteran has not been limited in 
other forms of employment that would not require long periods 
of standing, climbing ladders or walking.  Accordingly, the 
Board concludes that consideration of an extraschedular 
rating is not warranted for the Veteran's service connected 
right knee disorder. 

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By 
this decision, after giving the Veteran the benefit of the 
doubt, the Board finds that the Veteran's left and right knee 
disability each warrant a 20 percent rating.  As discussed 
above, the medical evidence of record does not indicate that 
the symptomatology associated with disability in either knee 
has worsened to a level more severe than 20 percent disabling 
at any point during this period.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

In sum, the Board finds that the preponderance of the medical 
evidence is in favor of awarding increased ratings for right 
knee and left knee disabilities to 20 percent, and no higher, 
for loss of extension.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 




ORDER

Entitlement to an evaluation of 20 percent, and no higher, 
for service-connection chondromalacia of the left knee with 
traumatic arthritis, is granted. 

Entitlement to an evaluation of 20 percent, and no higher, 
for service-connection chondromalacia of the right knee with 
traumatic arthritis, is granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


